          Case 3:11-cr-08177-JAT Document 101 Filed 09/14/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-11-08177-001-PCT-JAT
10                  Plaintiff,                          ORDER
11   v.
12   Jonathan Miles Chaidez,
13                  Defendant.
14
15            On motion of Defendant, there being no objection, and good cause appearing,
16            IT IS HEREBY ORDERED granting Motion to Unseal Judgment, (Doc. 100).

17            IT IS FURTHER ORDERED directing the Clerk of Court to unseal the
18   judgment in this case as to Defendant Jonathan Miles Chaidez, (Doc. 92), on the basis

19   that judicial documents are presumptively public, and no compelling basis for sealing this

20   document appears to exist.
21            Dated this 14th day of September, 2020.
22
23
24
25
26
27
28
